Order, Supreme Court, New York County (Louis B. York, J.), entered October 17, 2006, which, to the extent appealed from, denied defendant’s motion to dismiss the complaint pursuant to CPLR 3215 (c), unanimously affirmed, without costs.
The court properly exercised its discretion in finding that plaintiff had set forth a meritorious cause of action and a reasonable excuse for failing to seek entry of a default judgment during settlement discussions, which were still ongoing just prior to defendant’s moving to dismiss (see Finkelstein v East 65th St. Laundromat, 215 AD2d 178 [1995]). Concur—Mazzarelli, J.P., Andrias, Nardelli, Williams and Gonzalez, JJ.